                 Case 1:21-cr-00138-LGS Document 9 Filed 03/11/21 Page 1 of 1
                                                U.S. Department of Justice
       [Type text]
                                                             United States Attorney
                                                             Southern District of New York
                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007

                                                             March 11, 2021

       BY ECF AND EMAIL
       Honorable Lorna G. Schofield
       United States District Judge
       Southern District of New York
       40 Foley Square
       New York, New York 10007

              Re: United States v. John D. McAfee and Jimmy G. Watson Jr., 21 Cr. 138 (LGS)

       Dear Judge Schofield:

               An arraignment in the above-captioned case has been scheduled for March 22, 2021, at
       10:30 a.m., pursuant to Your Honor’s referral to Magistrate Court. The Government respectfully
       requests that the Court exclude time under the Speedy Trial Act between today and March 22,
       pursuant to 18 U.S.C. § 3161(h)(7), in the interests of justice, to permit the parties to engage in
       discussions about potential resolutions of Watson’s case and about a potential proposed scheduled
       for pretrial discovery, motion practice, and trial in the event that an agreed upon resolution cannot
       be reached, and pursuant to 18 U.S.C. § 3161(h)(6) because defendant Watson is joined for trial
       with co-defendant McAfee, as to whom Speedy Trial Act time has not begun to run and no motion
       for severance has been granted. Defendant Watson, through his counsel, consents to these
       requests.
Application Granted. For the reasons stated        Respectfully submitted,
above, the Court finds that the ends of justice
served by excluding the time between today         AUDREY STRAUSS
and March 22, 2021, outweigh the best              United States Attorney
interests of the public and the Defendant in a     Southern District of New York
speedy trial as provided in 18 U.S.C. 3161(h)
(7)(A). It is hereby ORDERED that the time      By: ___/s________________________
between today and March 22, 2021, is               Samson Enzer / Elizabeth Hanft
excluded. The Clerk of the Court is directed to    Assistant United States Attorneys
terminate the letter motions at docket numbers     212-637-2342 / -2334
6 and 7.

Dated: March 11, 2021                            cc: Arnold A. Spencer, Esq. (by email)
New York, New York                                  Counsel for Defendant Jimmy G. Watson Jr.
